Markewich, J. (dissenting.)
At the outset, it should be said that the majority memorandum states the facts fairly. There is, however, the possibility that it *583may be inferred therefrom that the original lease actually contained a provision granting an option respecting the garage; it did not. We are given brief pause by the separate concurrence which argues that the Conciliation and Appeals Board (CAB) did not fulfill a supposed duty of “trying to reconcile differences” between the parties. The title of the board is a misnomer. One may search the Rent Stabilization Law, the Code of the Rent Stabilization Association of New York City, Inc. (Code), and the guidelines and not find such a function. It would be expected that, had CAB been given such an assignment, it would have been spelled out somewhere in the statute or the regulations. 1 Court-made law is made in this State on the basis of stare decisis, that is, a policy of not disturbing a settled point of law. In New York, the right to vary such a policy is usually reserved to our highest court. Hand in hand with this principle is the concept that, to make sense, law must have stability and there must be no question as to what version of law prevails at a given time. A collegial court in which cases are decided by panels, and which is not accorded the privilege of sitting era banc, might well have the problem of choosing which decision to accept should two panels differ, were it not for the self-imposed concept of constraint, established in this court from the time that we acquired more judicial personnel than the number to sit on one panel. When one panel has decided a question of law, any later panel faced by the same question is constrained to follow and respect that decision until — and if — the Court of Appeals should set it aside.2 Without such a policy, there could be resulting chaos; the possibility exists that there could be two or even more different views of the law by separate panels of the court. The majority memorandum appears to violate this policy by departure from the rule of law laid down in Matter of Century Operating Corp. v Popolizio (90 AD2d 731). In that case, CAB had directed a landlord to put into a renewal lease, offered to a tenant, a paragraph exempting the tenant from payment of the first two months’ rent in a renewal year. This provision had been negotiated between the parties in arriving at the first lease for a theretofore vacant apartment, and it had become embodied as a clause in that lease. CAB directed its inclusion in the lease by reason of the same statute and regulation involved here. At Special Term, Asch, J., confirmed that determination, and he was sustained in that ruling by this court.3 On appeal here, the argument was made that it was the parties’ intention “that the two-month rent concession be a ‘one-time only’ concession to induce the tenant to rent the apartment and that the concession expired with the initial lease. The board found that pursuant to section 60 of the Code of the Rent Stabilization Association of New York City, Inc. (Code), the owner was required to include in each renewal lease a concession of rent for the first two months of the lease term.” (Matter of Century Operating Corp. v Popolizio, supra, p 732.) The court continued (p 732): “Under the Rent Stabilization Law the lawful stabilized rent is equal to the rent charged on the lease date * * * plus any increases authorized by the Rent Guidelines Board for vacancy or renewal leases. (Administrative Code of City of New York, § YY516.0, subd c; Code, § 60.) The Rent Stabilization Law requires that the Code *584promulgated thereunder contain provisions to prevent any evasion of the lawful stabilized rent and other provisions of the law either directly or indirectly, such as by reducing services or altering the lease agreement to the detriment of the tenant. (Administrative Code, § YY51-6.0, subd c, par [5].) Section 60 of the Code implements this requirement in mandating that, except for authorized rent increases, renewal leases be offered on the same terms and conditions as the expiring lease. (See Matter of East 56th Plaza v New York City Conciliation & Appeals Bd., 56 NY2d 544.) The board’s interpretation of the Code has a rational basis and although we might have reached a different conclusion, this court may not substitute its judgment for that of the board. (Matter of Park East Land Corp. v Finkelstein, 299 NY 70, 75.) Moreover, courts have repeatedly upheld orders of the board which required owners, pursuant to section 60 of the Code, to include in renewal leases conditions contained in the expiring lease. In Matter of La Barbera v Housing Dev. Auth. of City of N. Y. (44 AD2d 835), the Second Department upheld a C.A.B. order requiring the owner to include in the renewal lease a provision for a one month’s rent concession for each year of the lease term, where the initial lease provided for such a concession. (See, also, Matter of Kliegman v McGoldrick, 285 App Div 1064.)” Therefore, not alone did this court in Century Operating sustain both CAB and Special Term in their interpretation of both the Rent Stabilization Law and the Code formulated pursuant thereto, but, at the very least it interpreted it rationally as not favoring either a landlord or a tenant but in favor of stability and reliability of the whole concept of removing the rental market in this city from the “dog eat dog” situation which existed before adoption of — giving each word its full meaning — a rent stabilization code, which applies equally to both landlord and tenant. We are constrained by Century Operating so to view the case before us, and we should confirm.

. See, e.g., the statutes respecting the State Mediation Board. Section 752 of the Labor Law establishes it; section 753 states its objective and section 754 its powers and duties.


. Obviously, there is no way to prevent such conflicts between different and differing judicial departments. They are usually resolved in time by the Court of Appeals.


. In Century Operating the tenant’s insistence on the concession was not pressed for the first several renewals and the landlord had omitted the applicable clause; waiver of the regulation was claimed but not sustained, here. That factor does not seem at all pertinent to the application here of that case to the one before us.